Case 1:18-cv-00364-LEK-KJM Document 167 Filed 04/21/20 Page 1 of 1            PageID #:
                                  2363
                              MINUTE ORDER



 CASE NUMBER:           CIVIL NO. 18-00364 LEK-KJM
 CASE NAME:             Danny Gallagher vs. Maternitywise International,LLC et al.,




      JUDGE:      Leslie E. Kobayashi         DATE:            4/21/2020


COURT ACTION: EO: GRANTING Defendant’s EX PARTE MOTION [164] for
Leave to Exceed Word Limit for Defendants’ Memorandum of Law in Support of Motion
for summary Judgment, setting a briefing schedule and Motion hearing.

On 4/20/2020 Defendant’s filed an EX PARTE MOTION [164] for Leave to Exceed
Word Limit for Defendants’ Memorandum of Law in Support of Motion for summary
Judgment. Court hereby GRANTS the EX PARTE MOTION and sets the matter for a
MOTION hearing on [163] Defendant’s MOTION for Summary Judgment and a briefing
schedule.

Memorandum in Opposition is due: 5/26/2020
Reply Memorandum is due: 6/16/2020

MOTION hearing is set for: 7/24/2020 at 9:45 AM before Judge Leslie E. Kobayashi.


Submitted by: Agalelei Elkington, Courtroom Manager
